Opinion by
Tilson, J.
It appeared that these panels are imported in.pairs: and two are joined together by strips of textile material and there is also attached on each side a zipper or Talon fastener. Since paragraph 1529 (c) contains no-provision for parts of corsets or other body-supporting garments it was found that United States v. Cartier (20 C. C. P. A. 215, T. D. 45994) has no application.. The collector found that the merchandise in this case was not “commercially-capable” of various uses. United States v. Harding (21 id. 307, T. D. 46830) cited. On the record presented it was held that the merchandise was properly-classified.